EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leena A. Mauskar on May 5, 2021.
The application has been amended as follows: 
Claim 4, lns. 4-6 & claim 19, lns. 4-6: “wherein the top layer structure includes a first opening for housing the at least one power source and a second opening for housing the second module.” is changed to –wherein the top layer structure includes another opening for housing the at least one power source.--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Marzar et al. (U.S. PGPub. No. 2011/0144470) was found to be closest to the prior art. 
Marzar discloses a wearable sensor (100) comprising: 
a first module (all components excluding 208 in Fig. 2A), wherein the first module comprises a top layer structure (components 211 & 213), a soft/stretchable/flexible PCB layer (flexible circuit 203 positioned on and under covering layer 203 and supper layer 216 which are all flexible soft and stretchable, [0055]-[0056]), and a bottom layer (base layer 202 comprising upper surface 204 and lower surface 205), and
a second module (PCB layer 208) coupled to the first module, wherein the first module is disposable and the second module is reusable ([0042]);
wherein the bottom layer comprises a double adhesive layer (exploded view of Fig. 2B illustrates that the base layer 202 having adhesive coating for adhering to a user’s skin and the cover layer 203, [0049]), wherein the bottom layer includes at least two openings to house at least two electrodes capable of monitoring the user (215A-215B on layer 202 in Fig. 2B, [0053]); and
wherein the top layer structure (213 and 211 in Fig. 2A) comprises a top cover (213) and a top cushioning layer (211) each having an opening allowing for the insertion of the second module (each of the elements 213 and 211 comprises opening underneath for accommodating the PCB layer 208). 
However, Mazar fails to disclose that the top cushioning layer is a foam layer. Marzar discloses that the top layer (211) is a casing made from materials, such as elastomers, silicone ([0051]) for protecting the electronic components (209) from moisture ([0050]). Therefore, there would be no motivation to modify the material of top layer to a foam layer. There is insufficient teaching, suggestion, or motivation to modify the device of Mazar to change the materials to the recited foam layer. 
In addition, Marzar fails to disclose the opening of the top cover layer is covered by an adjustable cover to protect the reusable module once inserted. There would be no motivation to modify the opening of the top cover layer (opening underneath 213 for receiving 211) of Marzar since the layers (216, 203, 202) already cover the opening of the top cover layer. Providing an additional cover would inhibit electrical communication between the electrical component 205 integrated in elements 215 and 203 and the PCB board 208. There is insufficient teaching, 
Claim 17 recites equivalent allowable subject matter. 
Accordingly, claims 1-8, 10-16 and 18-20 are allowable as being dependent on allowable independent claim 1 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/5/2021